Citation Nr: 0934305	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability of the right ear.

2.  Entitlement to service connection for a hearing loss 
disability of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from December 1968 to July 
1971.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  Left ear hearing loss was demonstrated on clinical 
examination for entrance to service, chronic increase in pre-
existing left ear hearing loss in service has not been 
excluded by competent clinical evidence of record, and the 
Veteran has provided competent and credible statements as to 
continuity of increased left ear hearing loss since military 
service.

2.  Right ear hearing loss was demonstrated on clinical 
examination for entrance to service, chronic increase in pre-
existing right ear hearing loss in service has not been 
excluded by competent clinical evidence of record, and the 
Veteran has provided competent and credible statements as to 
continuity of increased right ear hearing loss since military 
service.


CONCLUSIONS OF LAW

1.  Pre-existing left ear hearing loss was aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

2.  Pre-existing right ear hearing loss was aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in January 2007, from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate 
the Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, this letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims, including a transcript of the Veteran's 
testimony before the undersigned Veterans Law Judge (VLJ) of 
the Board.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The examiner considered all of 
the pertinent evidence of record, to include service 
treatment records and post-service treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened. Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred in, or 
aggravated by, active service if manifested to a compensable 
degree or more within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

Analysis

The Veteran contends that he has current right ear and left 
ear sensorineural hearing loss disability due to noise 
exposure he experienced in service.  His service personnel 
records show that his military occupational specialty (MOS) 
was as a tractor operator, and heavy equipment operator, 
during his service.  At the August 2009 Board hearing, the 
Veteran testified that he operated bulldozers in service.  
Additionally, service personnel records corroborate that the 
Veteran had more than one year of service in Vietnam, and the 
Veteran is currently service-connected for PTSD as a result 
of verified exposure to mortar and/or rocket attacks during 
his Vietnam service.  As such, the Board finds that exposure 
to acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C. § 1154(a) (West 
2002).  

The results of a May 2007 VA audiology evaluation confirm 
that the Veteran has current hearing loss in both his ears 
sufficient to meet the minimum threshold requirements of 
38 C.F.R. § 3.385 to be considered a "disability" for VA 
purposes.  The reported audiometric findings at that time 
revealed the Veteran had auditory thresholds in both ears, in 
the frequencies 2000, 3000, and 4000 Hertz, of 40 decibels or 
greater, with the auditory thresholds for at least three of 
these frequencies at 26 decibels or greater.  Moreover, his 
speech recognition scores were less than 94 percent in each 
ear.

Service treatment records reveal that audiometric evaluation 
in July 1968, prior to entrance to service, revealed hearing 
loss at 4000 Hertz in each ear.  In this regard, it is noted 
that the reported audiometric findings at 4000 Hertz for both 
ears exceeded 20 decisbels.  See Hensley v. Brown, 5 Vet.App. 
155, 157 (1993).  As right and left ear hearing loss was 
demonstrated on clinical examination for entrance to service, 
the presumption of soundness, as to bilateral hearing loss, 
on entrance to service does not attach.  38 C.F.R. § 3.304 
(b).  

The law further provides that, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2008) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The service treatment reports do not contain any complaints 
or findings relative to hearing loss in service.  On clinical 
examination for separation from service, conducted in July 
1971, whispered voice testing was 15/15 in each ear.  
Audiometric testing was not performed at that time.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
the Veteran indeed had any problems with his hearing at his 
discharge from service, then he would have at least mentioned 
this during this examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  

On initial VA examination after service, conducted in 
September 1971, within 60 days of separation from service, 
audiometric testing was not conducted, but the examiner noted 
in the report of physical examination that the Veteran's 
hearing was grossly normal.  In his claim for VA compensation 
benefits, including due to hearing loss, received in October 
2005, the Veteran reported that he had not received treatment 
for hearing loss.  The first clinical evidence of hearing 
loss after service was on VA examination in May 2007, decades 
after the Veteran's separation from service.  This VA report 
indicated the Veteran reported a past medical history of 
bilateral ear infections, and military and post-military 
occupational noise exposure.  Bilateral hearing loss 
sufficient to meet the requirement of a disability for VA 
purposes, pursuant to 38 C.F.R. § 3.385, was demonstrated 
upon VA audiologic examination in May 2007.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the May 2007 VA audiologic examination, the veteran has 
sufficient bilateral hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered a 
hearing loss disability for VA purposes, there is no medical 
evidence of record indicating or otherwise suggesting that 
his pre-existing left and right ear hearing loss was 
aggravated during his military service.  See 38 U.S.C.A. § 
1153.  However, it is significant to point out that the May 
2007 VA examiner, after a review of the Veteran's claims file 
and an objective examination, opined that although the 
separation whisper voice test was within normal limits for 
both ears, the test did not give ear or frequency specific 
data and did not rule out the presence of a high frequency 
hearing loss.  However, even if bilateral ear high frequency 
hearing loss was deemed to exist on examination for 
separation from service, and on initial VA examination 
subsequent to service, there has been no demonstration by 
competent clinical evidence that such high frequency hearing 
loss was increased from that demonstrated on examination for 
entrance to service in July 1968, so as to constitute chronic 
aggravation.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have been shown to be manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
service.  38 C.F.R. § 3.307(a)(3).  The Board acknowledges 
the statements by the veteran that he experienced hearing 
loss after returning home from his military service.  While 
the veteran may have experienced some observable hearing loss 
after service, the Board finds that lay observations are not 
probative of the degree of the veteran's hearing impairment 
at that time.  As the record does not demonstrate that the 
veteran has the requisite credentials to determine the degree 
of severity of his hearing loss, the Board finds that such a 
lay statement is not competent medical evidence.  Here, the 
first clinical documentation of an impaired hearing 
disability for VA purposes was many years after service, to 
include on VA audiologic evaluation in May 2007.  As such, 
the Board finds that presumptive service connection is not 
warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2008).

However, in adjudicating a claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, the ability 
to report certain symptoms, such as having difficulty hearing 
in service and increased difficulty since service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  See also Buchanan, 451 F.3d at 1337 (noting that 
the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence, and if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

The Board acknowledges that the May 2007 VA examiner noted 
that, due to the absence of audiometric testing at discharge, 
he could not determine the "etiology" of the Veteran's 
right ear hearing loss or the degree of aggravation of the 
Veteran's left ear hearing loss during service.  As such, 
chronic increase of the pre-existing right and left ear 
hearing loss on separation from service has not been excluded 
by competent clinical evidence of record.  Further, acoustic 
trauma in service has not been excluded by competent evidence 
as the cause of his current level of hearing disability, and 
as such, acoustic trauma in service has not been excluded by 
competent evidence as the cause of any chronic aggravation of 
his right ear and left ear hearing loss by service.  
Additionally, the Board finds that the Veteran is equally 
competent and credible to report his having experienced 
increased bilateral hearing loss since service.  Indeed, the 
opinion rendered in the May 2007 VA examination report was 
far from being clear or definitive and is not sufficient to 
negate the Veteran's competent and credible report of 
continuity of symptomatology of increased hearing loss since 
service.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
Veteran's favor, finds that service connection is warranted 
for bilateral hearing loss disability.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that the Veteran's current 
bilateral sensorineural hearing loss is attributable to noise 
exposure coincident with his military service.  Thus, service 
connection for bilateral hearing loss disability is 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.

Entitlement to service connection for right ear hearing loss 
disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


